Per curiam.
Respondent Jerry N. Neal has petitioned for voluntary discipline. His petition is based upon his admissions of fact and conduct in violation of Standard 44 of State Bar Rule 4-102.
Respondent, in his petition, requests that this Court accept his request for voluntary discipline in the form of a Review Panel Reprimand.
Based upon the record and the recommendation of the Review Panel of the State Bar Disciplinary Board, it is directed that respondent receive a Review Panel reprimand.

All the Justices concur.